                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

JIMMY ASHLEY                                                                          PLAINTIFF

v.                                Case No. 3:18-cv-00226 KGB

MSULLY’S INCORPORATED
and JAA, L.L.C.                                                                   DEFENDANTS

                                            ORDER

       Before the Court is the parties’ joint stipulation of dismissal with prejudice (Dkt. No. 21).

The stipulation accords with the terms of Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

       For good cause shown, the Court adopts the stipulation of dismissal. The action is

dismissed with prejudice. Except as set forth in the parties’ settlement agreement, each party will

bear its own costs and fees. The Court will retain jurisdiction for purposes of enforcing the

settlement agreement between the parties.

       It is so ordered this 14th day of November, 2019.


                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
